  Case 13-31026         Doc 61     Filed 11/02/18 Entered 11/02/18 11:37:18              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31026
         Irina Kryuchkov
         Oleg Kryuchkov
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/02/2013.

         2) The plan was confirmed on 01/13/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 63.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $6,100.00.

         10) Amount of unsecured claims discharged without payment: $136,176.36.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-31026      Doc 61       Filed 11/02/18 Entered 11/02/18 11:37:18                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $26,366.00
       Less amount refunded to debtor                          $422.67

NET RECEIPTS:                                                                                 $25,943.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,918.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,096.42
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,014.42

Attorney fees paid and disclosed by debtor:               $1,082.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACURA FINANCIAL SVC            Unsecured      5,000.00            NA              NA            0.00       0.00
ACURA FINANCIAL SVC            Secured       28,000.00     34,174.54             0.00           0.00       0.00
AMERICAN HOME MORTGAGE         Unsecured           0.00           NA              NA            0.00       0.00
BANK OF AMERICA                Unsecured      6,800.00            NA              NA            0.00       0.00
Bank of America                Unsecured      6,881.00            NA              NA            0.00       0.00
Chase Cardmember Services      Unsecured         494.00           NA              NA            0.00       0.00
CitiCards, Inc.                Unsecured      1,812.00            NA              NA            0.00       0.00
DEPT STORES NATL BK MACY       Unsecured           0.00           NA              NA            0.00       0.00
DISCOVER BANK                  Unsecured     12,100.00     12,197.41        12,197.41      1,219.74        0.00
FIFTH THIRD BANK               Unsecured      5,000.00       5,546.13        5,546.13        554.61        0.00
FIFTH THIRD BANK               Secured       62,291.00     62,477.08             0.00           0.00       0.00
FIFTH THIRD BANK               Unsecured      6,600.00       6,599.60        6,599.66      6,599.66        0.00
FIFTH THIRD BANK               Unsecured     62,291.00           0.00       62,477.08      6,247.71        0.00
FIFTH THIRD MTG CO             Secured              NA       2,761.20        2,761.20      2,761.20        0.00
FIFTH THIRD MTG CO             Secured       30,796.05           0.00            0.00           0.00       0.00
FIFTH THIRD MTG CO             Secured      290,000.00    319,470.10             0.00           0.00       0.00
GREEN TREE SERVICING LLC       Secured      107,000.00    139,504.01             0.00           0.00       0.00
GREEN TREE SERVICING LLC       Secured              NA       1,089.25        1,089.25      1,089.25        0.00
GREEN TREE SERVICING LLC       Secured       38,519.00           0.00            0.00           0.00       0.00
LOANCARE SERVICING CENTER      Unsecured           0.00           NA              NA            0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Secured              NA     11,880.01        11,880.61           0.00       0.00
NISSAN MOTOR ACCEPTANCE CORP   Unsecured            NA           0.00       11,880.01           0.00       0.00
PNC BANK                       Unsecured      8,000.00       8,487.69        8,487.69        848.77        0.00
PRA RECEIVABLES MGMT           Unsecured      4,666.00       5,436.85        5,436.85        543.68        0.00
PRA RECEIVABLES MGMT           Unsecured      4,986.00         373.64          373.64          37.36       0.00
PRA RECEIVABLES MGMT           Unsecured     15,000.00     17,265.51        17,265.51      1,726.55        0.00
PRA RECEIVABLES MGMT           Unsecured      2,401.00       3,003.84        3,003.84        300.38        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-31026         Doc 61      Filed 11/02/18 Entered 11/02/18 11:37:18                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                 $3,850.45          $3,850.45              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                 $11,880.61              $0.00              $0.00
 TOTAL SECURED:                                          $15,731.06          $3,850.45              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $133,267.82         $18,078.46              $0.00


Disbursements:

         Expenses of Administration                             $4,014.42
         Disbursements to Creditors                            $21,928.91

TOTAL DISBURSEMENTS :                                                                      $25,943.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
